Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed 10/28/22.
	Claims 1-12 and 14-31 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-15, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In each of the independent claims 1 and 23, the limitation “the set of resources” (see line 11, claim 1; line 15, claim 23) lacks a clear antecedent basis, i.e., it is not clear if this limitation refers back to the “a set of resources” or to the “a second set of resources” previously recited in each claim.
	The dependent claims 2-12, 14-15 and 24-26 fall in view of claims 1 and 23, respectively.
	In addition, in claims 6 and 12, the additional recitation of the limitation “the set of resources” raises the same lack of clear antecedent basis issue as in claim 1.
	For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 10-12, 14, 16-18, 20-21, 23-29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron et al., US 2019/0394786, (“Parron”) in view of Lin et al., US 11,284,387, (“Lin”) and Chae et al., US 2021/0385822, (“Chae”), newly cited.
Independent Claims
	Regarding independent claim 1, Parron teaches the claim limitations “A method for wireless communication at a first user equipment (UE) (see Fig. 1A for a UE 102), 2comprising: 
3receiving, from a network entity, control signaling indicating a set of resources of 4a sidelink channel available for sidelink communication with a second UE (paragraph no. 0108, “the UE 102 may receive a downlink control message that indicates a resource pool for V2V sidelink transmission”; the downlink control message is received from a base station or gNB 105, see paragraph no. 0087);
monitoring a second set of resources for a sidelink preemption indication, the second set of resources comprising resources that are dedicated to preemption indication signaling (paragraph no. 0096, “the downlink control message may be a medium access control (MAC) control element (CE) included in a physical downlink shared channel … may be a physical downlink control channel … may be a broadcast system information”; see also, paragraph no. 0127, “the PDCCH is used for a mute indication”; since the base station transmits the mute indication (i.e., “sidelink preemption indication”) in the downlink control message to the UE 102 using either a PDSCH, PDCCH, or a SIB, the UE 102 monitors any one of these channels (i.e., PDSCH, PDCCH, or SIB) for the downlink control message having the mute indication; the claimed “second set of resources” reads on any one of these channels and/or the resource blocks which carry these channels; the channels and/or resource blocks are “dedicated to preemption indication signaling” since these channels and/or resource blocks carry the mute indication, however, see below for a more explicit teaching of the “dedicated” limitation); 

5receiving, from the network entity, the sidelink preemption indication indicating that at least a first 6resource from the set of resources is preempted for communications on the sidelink channel or the access link, wherein receiving the sidelink preemption indication is based at least in part on the monitoring (see paragraph no. 0110 in combination with paragraph nos. 0091 and 0094-0095 which disclose that the UE 102 receives from the gNB 105 a downlink control message that indicates that other UEs 102 are to mute transmissions in the selected PRBs in the selected sub-frame; the preempted selected PRBs are then used by the UE 102 for transmitting a prioritized message via V2V sidelink transmission to one or more of the other UEs 102, see paragraph no. 0110; the newly claimed “wherein receiving the sidelink preemption indication is based at least in part on the monitoring” reads on the UE 102 monitoring any one of the PDSCH, PDCCH, or SIB to receive the downlink control message carrying the mute indication, see paragraph nos. 0096, 0127, supra); and 
7communicating a sidelink transmission over the sidelink channel with the 8second UE based at least in part on the sidelink preemption indication” (see paragraph nos. 0110, 0113; the limitation “second UE” reads on one or more of the other UEs 102 that the UE 102 transmits the prioritized message to, see paragraph no. 0113).
Parron does not teach the limitation “wherein the set of resources is shared with an access link available for uplink or downlink communication with the network entity” as recited in claim 1.
Lin teaches the newly added limitation “wherein the set of resources is shared with an access link available for uplink or downlink communication with the network entity.”  See Figs. 6-7 and col. 14, line 61 – col. 15, line 10.  Fig. 6, at step 714 teaches that a base station 710 assigns mode 1 Tx resource pool to a Tx UE 720 which is engaged in sidelink communications with a Rx UE 730.  The mode 1 Tx resource pool is shown in Fig. 7 as mode 1 resource pool 810 which includes a radio resources portion 814 which can be flexibly used depending on the BS scheduling for transmitting sidelink Mode 1 data TBs and cellular uplink PUSCH channel.  Hence, the shared “set of resources” reads on the radio resources portion 814 which is used for both sidelink data communication and cellular uplink PUSCH channel transmission by the Tx UE 720.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron by incorporating the teachings of Lin to provide flexible resource pool sharing as suggested by Lin in col. 4, lines 9-10, and/or to relieve or prevent congestion in a primary-designated sidelink communication resource and/or cellular communication resource, minimizing the risk of inter-services transmission collisions where a common resource pool is allocated for sharing among multiple services and accommodate fast changing traffic demands or uneven demand of services within the same cell, as suggested by Lin in col. 20, lines 36-42.  Hence, collisions between the cellular (e.g., uplink) and sidelink communications can be minimized.
While Parron is deemed to implicitly teach that the resource blocks and/or channels (PDSCH, PDCCH, SIB) for the downlink control message carrying the mute indication constitute a “second set of resources comprising resources that are dedicated to preemption indication signaling” (emphasis added) as now claimed in claim 1, Chae teaches these limitations more explicitly, see paragraph no. 0290.  Chae teaches in this paragraph, “a preemption indication signal may be transmitted in a separate dedicated resource pool or resource.  For this operation, a base station may signal a resource region and a resource pool for the preemption indication signal to the UE as a physical layer (e.g., DCI) or a higher layer signal (e.g., MAC CE or RRC or SIB).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron and Lin by incorporating the teachings of Chae to improve the preemption signal reception performance by using a separate resource pool or resource for the transmission of the preemption signal, as suggested by Chae in paragraph no. 0290.
Regarding independent claim 23, this independent claim is a corresponding apparatus (i.e. UE) claim of the method claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
	Regarding further independent claim 23, see Fig. 3 for a “processor” (application processor 305) and a “memory” (memory 320).
	Regarding independent claim 16, Parron teaches the claim limitations “A method for wireless communication at a network entity, comprising: 
2transmitting, to a first user equipment (UE), control signaling indicating a set 3of resources of a sidelink channel available for sidelink communication with a second UE (see paragraph no. 0087, “the gNB 105 may transmit a downlink control message that indicates the resource pool”; the downlink control message is transmitted to the UEs 102 which includes a “first UE” UE 102 and the resource pool is for V2V sidelink transmissions by the UE 102 with the other UEs 102, see paragraph no. 0084); 
4determining to preempt a first resource from the set of resources for communications on the sidelink channel or the access link (see paragraph no. 0091, “the gNB 105 may select resources for the V2V sidelink transmission of the prioritized message” and paragraph no. 0094, “the gNB 105 may transmit a downlink control message that indicates that other UEs 102 are to mute transmissions in the selected PRBs in the selected sub-frame”); and 
5transmitting, to the first UE, a sidelink preemption indication 6indicating the first resource is preempted, wherein the sidelink preemption indication is transmitted on a second set of resources comprising resources that are dedicated to preemption indication signaling” (see paragraph no. 0094, “the gNB 105 may transmit a downlink control message that indicates that other UEs 102 are to mute transmissions in the selected PRBs in the selected sub-frame” and paragraph no. 0095, “the gNB 105 may transmit the downlink control message to the UE 102”; the newly claimed “wherein the sidelink preemption indication is transmitted on a second set of resources comprising resources that are dedicated to preemption indication signaling” is taught in paragraph nos. 0096, 0127; paragraph no. 0096 discloses “the downlink control message may be a medium access control (MAC) control element (CE) included in a physical downlink shared channel … may be a physical downlink control channel … may be a broadcast system information”; see also, paragraph no. 0127, “the PDCCH is used for a mute indication”; the claimed “second set of resources” reads on any one of these channels and/or the resource blocks which carry these channels; the channels and/or resource blocks are “dedicated to preemption indication signaling” since these channels and/or resource blocks carry the mute indication, however, see below for a more explicit teaching of the “dedicated” limitation).
Parron does not teach the limitation “wherein the set of resources is shared with an access link available for uplink or downlink communication with the network entity” as recited in claim 16.
Lin teaches the newly added limitation “wherein the set of resources is shared with an access link available for uplink or downlink communication with the network entity.”  See Figs. 6-7 and col. 14, line 61 – col. 15, line 10.  Fig. 6, at step 714 teaches that a base station 710 assigns mode 1 Tx resource pool to a Tx UE 720 which is engaged in sidelink communications with a Rx UE 730.  The mode 1 Tx resource pool is shown in Fig. 7 as mode 1 resource pool 810 which includes a radio resources portion 814 which can be flexibly used depending on the BS scheduling for transmitting sidelink Mode 1 data TBs and cellular uplink PUSCH channel.  Hence, the shared “set of resources” reads on the radio resources portion 814 which is used for both sidelink data communication and cellular uplink PUSCH channel transmission by the Tx UE 720.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron by incorporating the teachings of Lin to provide flexible resource pool sharing as suggested by Lin in col. 4, lines 9-10, and/or to relieve or prevent congestion in a primary-designated sidelink communication resource and/or cellular communication resource, minimizing the risk of inter-services transmission collisions where a common resource pool is allocated for sharing among multiple services and accommodate fast changing traffic demands or uneven demand of services within the same cell, as suggested by Lin in col. 20, lines 36-42.  Hence, collisions between the cellular (e.g., uplink) and sidelink communications can be minimized.
While Parron is deemed to implicitly teach that the resource blocks and/or channels (PDSCH, PDCCH, SIB) for the downlink control message carrying the mute indication constitute a “second set of resources comprising resources that are dedicated to preemption indication signaling” (emphasis added) as now claimed in claim 16, Chae teaches these limitations more explicitly, see paragraph no. 0290.  Chae teaches in this paragraph, “a preemption indication signal may be transmitted in a separate dedicated resource pool or resource.  For this operation, a base station may signal a resource region and a resource pool for the preemption indication signal to the UE as a physical layer (e.g., DCI) or a higher layer signal (e.g., MAC CE or RRC or SIB).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron and Lin by incorporating the teachings of Chae to improve the preemption signal reception performance by using a separate resource pool or resource for the transmission of the preemption signal, as suggested by Chae in paragraph no. 0290.
Regarding independent claim 27, this independent claim is a corresponding apparatus (i.e. base station) claim of the method claim 16 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 16 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
	Regarding further independent claim 27, see Fig. 4 for a “processor” (application processor 405) and a “memory” (memory 420).
Dependent Claims
Regarding claims 2, 24, see paragraph nos. 0127 and 0206 of Parron. For example, paragraph no. 0127 discloses priority information – the disclosure “transmissions with lower priority are to be muted …” implicitly teaches a priority threshold such that lower priority transmissions can be determined, i.e., transmissions whose priorities are below the implicit priority threshold are of lower priority.
Regarding claims 3, 25, Parron teaches “determining that a priority of the sidelink transmission satisfies the priority threshold, wherein communicating the sidelink transmission over the sidelink channel is based at least in part on the priority of the sidelink transmission satisfying the priority threshold” (paragraph nos. 0127 and 0206 disclose that the UE 102 receives priority information including an implicit threshold from the eNB via the mute command and for instance that transmissions with lower priority are to be muted implying that transmissions with higher priority than the threshold are to be transmitted) as recited in claim 3 and similarly recited in claim 25.
Chae teaches these limitations more explicitly, see paragraph no. 0317 which discloses that the first and second wireless devices are performing sidelink communications, and the first wireless device transmits one or more transport blocks with a first priority level which is smaller than a threshold.  The first wireless device may receive the threshold from a base station.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron, Lin, and Chae by incorporating the additional teachings of Chae to allow higher priority sidelink transmissions to be transmitted by a UE, thereby improving the safety of the vehicles in e.g., V2V communications.
Regarding claims 4, 17, 26, 28, see paragraph nos. 0127, 0206 of Parron which implicitly teach a priority threshold included in the priority information in the mute command.  For example, paragraph no. 0127 discloses priority information – the disclosure “transmissions with lower priority are to be muted …” implicitly teaches the priority threshold such that lower priority transmissions can be determined, i.e., transmissions whose priorities are below the implicit priority threshold are of lower priority.
Regarding claim 6, see paragraph no. 0127 of Parron which discloses that the mute command including the priority information/threshold is transmitted by the gNB 105 to multiple UEs 102 on an implicit “common configuration for a carrier” as that term “common configuration” is broadly construed, see also paragraph no. 0095.  Since the mute command is transmitted, via a carrier, to multiple UEs 102 (see paragraph no. 0095) that are served by the same gNB, the claimed “common configuration associated with a plurality of UEs that are active on the carrier” is taught by Parron.
Regarding claims 10, 18, 29, see paragraph no. 0127 of Parron which discloses at least a sidelink resource pool ID, an ID of geographical area/zone, and a sidelink carrier ID.
Regarding claim 11, see paragraph no. 0129 of Parron which discloses receiving the mute command periodically in the disclosure “The eNB … may signal these commands periodically.”
Regarding claim 12, see paragraph nos. 0091, 0094, 0110 of Parron which disclose that the mute command corresponds to selected PRBs in the resource pool selected for a V2V sidelink transmission.
Regarding claim 14, see Fig. 10 of Parron for a “first serving cell” defined by the gNB 1004.  Since the mute command is transmitted by the eNB/gNB shown in Fig. 10 (see paragraph no. 0127), the mute command “corresponds to a first serving cell” as that term “corresponds” is broadly construed.
Regarding claim 20, see paragraph no. 0127 of Parron in which the limitation “periodicity” reads on the disclosures “periodically occurring in time” or “may periodically signal this command.”
Regarding claim 21, see paragraph no. 0127 of Parron for a sidelink resource pool ID.
Regarding claim 31, see paragraph no. 0129 of Parron which discloses “The eNB … may signal these commands periodically until the mute and resource reservation is valid.”
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron, Lin, and Chae as applied to claim 2 above and further in view of Zhang et al., US 2019/0387377, (“Zhang”).
Parron teaches “wherein the priority threshold is configured at 2the first UE” (see paragraph no. 0127 which discloses priority information – the disclosure “transmissions with lower priority are to be muted …” implicitly teaches a threshold such that lower priority transmissions can be determined, i.e., transmissions below the implicit threshold are of lower priority) but not “for a carrier or a resource pool including the set of resources.”
Zhang teaches configuring a priority threshold at a UE for a carrier, see paragraph no. 0371 which discloses “wherein thresSL-TxPrioritization denotes a priority threshold which may be configured by the eNB or preconfigured, the UE shall adjust … on one or more carriers whose “priority” field has the value greater than or equal to thresSL-TxPrioritization.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron, Lin, and Chae by incorporating the teachings of Zhang to make the total transmit power of the UE lower than an allowable maximum transmit power of the UE, as suggested by Zhang in paragraph no. 0371.  See also paragraph no. 0015 of Zhang for additional suggestions to combine the references.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron, Lin, and Chae as applied to claim 1 above and further in view of Ryu et al., US 2020/0413348, (“Ryu”).
Regarding claim 7, Parron teachesAttorney Docket No. PS604 (107922.0627)Qualcomm Ref. No. 206410 “472identifying a reference signal received power measurement based at least in 3part on receiving the sidelink preemption indication” (see paragraph no. 0098) but not “4determining that the reference signal received power measurement satisfies a 5threshold, wherein communicating the sidelink transmission over the sidelink channel is 6based at least in part on the reference signal received power measurement satisfying the 7threshold” as recited in claim 7.
Ryu teaches “determining that the reference signal received power measurement satisfies a 5threshold, wherein communicating the sidelink transmission over the sidelink channel is 6based at least in part on the reference signal received power measurement satisfying the 7threshold” (see paragraph no. 0141 which discloses “the V2X transmission UE 610 may transmit the pathloss estimation signal to the V2X reception UE 620, when the RSRP value of an SL channel, measured previously by the V2X transmission UE 610, is greater than or equal to … a certain threshold value configured by the base station 600 or is less than or equal to … a certain threshold value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron, Lin, and Chae by incorporating the teachings of Ryu to allow the UE to measure the RSRP value of a sidelink channel in order to determine whether or not to transmit the sidelink transmission to another UE, as is well known in the art.  Such a modification is further deemed obvious since this modification would reduce the interference caused by other UEs transmitting on overlapping resources, thereby improving the reliability of the sidelink transmissions in a V2X environment.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron, Lin, Chae, and Ryu as applied to claim 7 above, and further in view of Nguyen et al., US 2020/0235848, (“Nguyen”), newly cited.
Regarding claim 8, Parron teaches “receiving the sidelink preemption indication” (see paragraph no. 0127 which discloses a mute command) but not “that indicates the threshold.”  In other words, Parron discloses various parameters included in the mute command.  However, an RSRP threshold is not included in those parameters disclosed in paragraph no. 0127.  However, an RSRP threshold used in sidelink communications is well known in the art.
Nguyen teaches the well known RSRP threshold used in sidelink communications and this threshold is configured at the UE by a network device, see paragraph nos. 0015 and 0077.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron, Lin, Chae, and Ryu by including in the mute command an RSRP threshold as taught by Nguyen to ensure that other transmitting UEs that use overlapping resources with the transmitter UE will be sufficiently far away from the receiving UE, as suggested by Nguyen in paragraph no. 0077.  In addition, the modification would have been further obvious since the use of RSRP thresholds is well known in the art to reduce the interference caused by other UEs when transmitting on resources which overlap with the resources used by the other UEs.
Regarding claim 9, Parron teaches “the priority of the sidelink transmission indicated by the sidelink preemption indication” (see paragraph no. 0127 which discloses priority information included in the mute commmand).  Parron does not teach “identifying the threshold based on a priority of the sidelink transmission” as recited in claim 9.
Nguyen teaches these limitations, see paragraph no. 0137 which discloses that the transmitter UE may determine (i.e., identify) the RSRP threshold based in part on a priority of the packet corresponding to the feedback signal.  The packet teaches the claimed “sidelink transmission.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron, Lin, Chae, and Ryu by incorporating the teachings of Nguyen to further reduce the interference caused by the sidelink transmissions of the other UEs by having the RSRP threshold dependent on a priority of the sidelink transmission.  This modification is further deemed obvious since this modification would improve the safety of vehicle communications in the V2X environment.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron Lin, and Chae.
Parron teaches that the “sidelink preemption indication corresponds to 3the first serving cell” (see Fig. 10 and e.g., paragraph no. 0127).
Parron does not teach “receiving signaling comprising an indication that the sidelink preemption indication corresponds to 3the first serving cell or the set of serving cells.” 
Parron teaches in paragraph no. 0127 that the mute command/signaling may include various information such as priority information, a sidelink resource pool ID, zone ID, etc.  It does not teach that the mute command/signaling includes an identifier of the serving cell in which the UE 102 is located.  However, this is an obvious modification, especially since such an ID is a well known parameter transmitted by a base station in a cell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron and Lin by transmitting, by a base station, signaling including an identifier of the serving cell to the UE in order to properly identify the cell in which the UE is located for, e.g., handover purposes.
Claims 19, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron, Lin, and Chae as applied to claims 16, 27 above and further in view of Ryu et al., US 2020/0413348, (“Ryu”).
 Parron teaches “transmitting the sidelink preemption indication” (see paragraph no. 0127 which discloses a mute command) but the mute command does not “indicates a reference 3signal received power threshold.”  However, a RSRP threshold is a well known parameter in the art as evidenced by Ryu, infra.
Ryu teaches this well known parameter (see paragraph no. 0141 which discloses that a base station transmits the RSRP threshold value to a UE for sidelink communications) as recited in claims 19 and 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron, Lin, and Chae by incorporating the teachings of Ryu to improve the preemption of SL resources by using a RSRP threshold to determine if a given sidelink channel is available for communication.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron, Lin, and Chae as applied to claim 16 above and further in view of Yeo et al., US 11,296,850, (“Yeo”).
Parron teaches “transmitting the sidelink preemption indication” (see paragraph no. 0127 which discloses a mute command) but the mute command does not “indicates a cast type.” However, cast type indicators are well known in the art as evidenced by Yeo, infra.
Yeo teaches a cast type indicator included in a sidelink control information received from a base station (see col. 29, lines 45-50 and col. 30, lines 16-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron, Lin, and Chae by incorporating the teachings of Yeo to regulate, by a base station, the sidelink transmissions between a group of UEs by dictating their transmission types. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that some of the arguments may not be considered moot, these arguments are addressed herein.  Applicant argues, re each independent claim, that Parron does not teach or suggest “separate resources dedicated to the mute command,” see page 10 of the RCE amendment.  
However, this is incorrect for the reasons given and as amplified herein.  Parron teaches in paragraph no. 0096, “the downlink control message may be a medium access control (MAC) control element (CE) included in a physical downlink shared channel … may be a physical downlink control channel … may be a broadcast system information” and also in paragraph no. 0127, “the PDCCH is used for a mute indication.”  Hence, Parron teaches that e.g., the PDCCH is used to carry the mute command and by virtue of this, the PDCCH is a dedicated resource for the mute command.  In addition, the resources used to carry the mute command are not shared with the resources selected for V2V sidelink transmissions by the gNB as disclosed in paragraph no. 0091.  However, assuming arguendo that Parron does not teach this newly added limitation of claims 1 and 23, the newly cited secondary reference to Chae more explicitly teaches this limitation as outlined in the detailed rejection above.
Applicant’s arguments re claims 16 and 27 mirror those of claims 1 and 23 and hence, the above reasons vis a vis claims 1 and 23 apply with equal force to these arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WON TAE C KIM/Examiner, Art Unit 2414